IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
NADIR OMAR ABDULLAH BIN,                )
SA’ADOUN ALSA’ARY,                      )
aka Ahmed Omar (ISN 030)                )
                                        )
               Petitioner,              )
                                        )
       v.                               )    Civil Action No. 09-CV-0745 (RCL)
                                        )
BARACK OBAMA,                           )
President of the United States, et al., )
                                        )
               Respondents.             )
                                        )

                                             ORDER

       Upon consideration of Respondents’ Unopposed Motion for an extension of time within

which to comply with this Court’s Order of June 22, 2009, it is hereby

       ORDERED that Respondents’ motion is GRANTED nunc pro tunc; it is further

       ORDERED that Respondents shall have until August 21, 2009 to produce documents that

reflect negatively on the credibility of a certain detainee, and until August 5, 2009 to produce all

other documents responsive to June 22, 2009 Order.


Date: 9/4/2009

                                              _______/s/___________________
                                              Honorable Royce C. Lamberth
                                              United States District Judge, Chief Judge